8 F.3d 821
87 Ed. Law Rep. 56
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James T. MCGRATH, Defendant-Appellant.
No. 92-2080.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 8, 1993.Decided:  October 29, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
James T. McGrath, Appellant Pro Se.
Larry David Adams, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
James T. McGrath appeals from the district court's order denying his Fed.  R. Civ. P. 60(b) motion to vacate judgment.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. McGrath, No. CA-90-944C-K (D. Md. Aug. 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED